Case 1:14-cv-02612-JLK Document 207 Filed 10/26/18 USDC Colorado Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Civil Action No.      1:14-cv-02612-JLK

LEAH TURNER, ARACELI GUTIERREZ, MARKEITTA FORD,
JOLESSA WADE, DANYA GRANADO, BRETT CHARLES, and
RUBY TSAO

Individually and on behalf of others
similarly situated

        Plaintiffs

v.

CHIPOTLE MEXICAN GRILL, INC.

        Defendant


       MOTION FOR FOUR-DAY EXTENSION OF TIME TO FILE REPLIES IN
      SUPPORT OF ITS MOTION FOR ENTRY OF JUDGMENT PURSUANT TO
     FED. R. CIV. P. 54(b) (DKT. 205) AND MOTION TO REINSTATE STAY AND
         DEFER RULING ON NOTICE TO ARBITRATION OPT-INS UNTIL
           RESOLUTION OF PENDING RULE 54(b) MOTION (DKT. 206)


        Defendant Chipotle Mexican Grill, Inc. (“Chipotle”), through its undersigned

counsel, respectfully requests that this Court grant it a four-day extension of time, up to

and including November 2, 2018, in which to file replies in support of its Motion for Entry

of Judgment Pursuant to Fed. R. Civ. P. 54(b) and Motion to Reinstate Stay and Defer

Ruling on Notice to Arbitration Opt-Ins until Resolution of Pending Rule 54(b) Motion. In

support of this request, Chipotle states as follows:
Case 1:14-cv-02612-JLK Document 207 Filed 10/26/18 USDC Colorado Page 2 of 5




                           CERTIFICATE OF CONFERRAL

       In compliance with D.C.COLO.LCivR 7.1 and subsection B of the General

Practices and Procedures for this Court, Chipotle’s counsel conferred in good faith with

Plaintiffs’ counsel (Kent Williams, Drew Quisenberry, and Michael Jacobs) via email in

the afternoon of October 25, 2018 and in follow-up voicemails to Messrs. Williams and

Quisenberry the next day. Mr. Jacobs responded via email on October 26, indicating that

Plaintiffs oppose the requested relief.

                                          ARGUMENT

       1.     On October 12, 2018, Chipotle filed a Motion for Entry of Judgment

Pursuant to Fed. R. Civ. P. 54(b), (see Dkt. 202) and a Motion to Reinstate Stay [Dkt. 198]

and Defer Ruling on Notice to Arbitration Opt-Ins [Dkts. 196 & 197] Until Resolution of

Pending Rule 54(b) Motion. (See Dkt. 203.)

       2.     This Court subsequently ordered Plaintiffs to respond by October 23, 2018

and Chipotle to reply by October 29, 2018. (See Dkt. 204.)

       3.     Plaintiffs filed their responses late in the evening on October 23, 2018. (See

Dkts. 205, 206.) Chipotle now seeks a four-day extension of time, up to and including

November 2, 2018, in which to file its replies.

       4.     This Court has discretion to extend the time in which Chipotle must reply.

Fed. R. Civ. P. 6(b)(1). Because Chipotle moves for an extension in advance of the due

date, the less stringent standard applies for granting an extension. Fed. R. Civ. P.

6(b)(1)(A). “Good cause, necessary for an extension of time under rule 6(b)(1)(A),

generally means a substantial reason amounting in law to a legal excuse for failing to

                                             2
Case 1:14-cv-02612-JLK Document 207 Filed 10/26/18 USDC Colorado Page 3 of 5




perform an act required by law. Showing good cause is not a particularly demanding

requirement.” Abraham v. WPX Energy Prod., LLC, Civ. Act. No. 120-0917, 2013 WL

5934415, *5 (D.N.M. Oct. 21, 2013) (internal citations and quotations omitted). Moreover,

“district courts should normally grant extension requests, made before the deadline, in the

absence of bad faith by the requesting party or prejudice to another party.” Rachel v.

Troutt, 820 F.3d 390, 394 (10th Cir. 2016) (explaining that extensions of time should be

liberally granted). Good cause exists here to grant the requested extension.

       5.     Undersigned counsel, the lead attorney on Chipotle’s motions, requires

additional time in which to respond to Plaintiffs’ collective forty-three pages of briefing on

these motions. Plaintiffs’ responses were filed late in the evening on October 23, and

undersigned counsel was engaged completing an appellate judicial review reply brief in

the matter captioned Fontanari v. Colorado Mined Land Reclamation Board, et al., Mesa

County District Court Case No. 2017CV30391, through midday on October 25, 2018.

While she has been diligently reviewing Plaintiffs’ responses, the additional time is

reasonably necessary for undersigned counsel to analyze and adequately respond to them

in a manner that is useful to this Court’s resolution of its pending motions.

       6.     Chipotle anticipates that Plaintiffs will argue that the minimal, four-day

requested extension prejudices them. Chipotle respectfully disagrees. Chipotle

acknowledges the Court’s already-shortened briefing schedule likely reflects its intent to

resolve these outstanding motions on an expedited schedule. However, providing Chipotle

six (rather than the presumptive fourteen) days in which to respond prejudices Chipotle’s

ability to meaningfully respond. Accordingly, the requested, minimal four-day extension

                                              3
Case 1:14-cv-02612-JLK Document 207 Filed 10/26/18 USDC Colorado Page 4 of 5




strikes the appropriate balance between the parties’ competing interests and this Court’s

desire for expeditious resolution of the motions.

       WHEREFORE, for the reasons set forth above, Chipotle respectfully requests that

this Court grant it a four-day extension, up to and including November 2, 2018, in which

to file its replies in support of its Motion for Entry of Judgment Pursuant to Fed. R. Civ. P.

54(b), and its Motion to Reinstate Stay [Dkt. 198] and Defer Ruling on Notice to

Arbitration Opt-Ins [Dkts. 196 & 197] Until Resolution of Pending Rule 54(b) Motion.

 Dated: October 26, 2018                    Respectfully Submitted,

                                            MESSNER REEVES LLP

                                            s/ Kendra N. Beckwith
                                            John K. Shunk, #16204
                                            Allison J. Dodd, #43835
                                            Adam M. Royval, #43836
                                            Kendra N. Beckwith, #40154
                                            Thomas R. Blackburn, #41136
                                            1430 Wynkoop Street, Suite 300
                                            Denver, Colorado 80202
                                            Telephone: (303) 623-1800
                                            E-mail: jshunk@messner.com
                                            E-mail: adodd@messner.com
                                            E-mail: aroyval@messner.com
                                            E-mail: kbeckwith@messner.com
                                            E-mail: tblackburn@messner.com

                                            SHEPPARD MULLIN RICHTER                      &
                                            HAMPTON LLP
                                            Richard J. Simmons
                                            333 South Hope Street
                                            Forty-Third Floor
                                            Los Angeles, CA 90071
                                            rsimmons@sheppardmullin.com

                                             Attorneys for Defendant Chipotle Mexican
                                             Grill, Inc.
                                              4
Case 1:14-cv-02612-JLK Document 207 Filed 10/26/18 USDC Colorado Page 5 of 5




                            CERTIFICATE OF SERVICE
       I hereby certify that on October 26, 2018 I electronically filed and served the
foregoing MOTION FOR FOUR-DAY EXTENSION OF TIME TO FILE REPLIES IN
SUPPORT OF ITS MOTION FOR ENTRY OF JUDGMENT PURSUANT TO FED. R.
CIV. P. 54(b) (DKT. 205) AND MOTION TO REINSTATE STAY AND DEFER RULING
ON NOTICE TO ARBITRATION OPT-INS UNTIL RESOLUTION OF PENDING RULE
54(b) MOTION (DKT. 206) via the CM/ECF system which will send notification of such
filing to all counsel of record listed on CM/ECF system:

Attorneys for Plaintiffs

Adam Seth Levy (adamslevy@comcast.net)

Andrew Curry Quisenberry (andrew.quisenberry@coloradolaw.net)

Darin Lee Schanker (dschanker@coloradolaw.net)

Julie A. Sakura (jsakura@hinklelawfirm.com)

Kent Morgan Williams (williamslawmn@gmail.com)

Kevin Edward Giebel (kgiebel@ggwklaw.com)

Michael Edmund Jacobs (mjacobs@hinklelawfirm.com)

Thomas Mark Hnasko (thnasko@hinklelawfirm.com)



                                         s/ Kendra N. Beckwith




                                            5
